

116 HR 5013 RH: Small Business Fair Debt Collection Protection Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 540116th CONGRESS2d SessionH. R. 5013[Report No. 116–656]IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Financial ServicesDecember 16, 2020Additional sponsor: Mr. CleaverDecember 16, 2020Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on November 8, 2019A BILLTo apply the Fair Debt Collection Practices Act to small businesses to the same extent as such Act applies to consumers, to require the Director of the Bureau of Consumer Financial Protection to define small business for purposes of such Act, and for other purposes.1.Short titleThis Act may be cited as the Small Business Fair Debt Collection Protection Act.2.Fair debt collection practices for loans to small businesses(a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended—(1)in section 803—(A)by amending paragraph (5) to read as follows:(5)The term debt means any obligation or alleged obligation to pay money arising out of a transaction, whether or not such obligation has been reduced to judgment.; and(B)by adding at the end the following new paragraph:(9)The term commercial credit bureau means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating commercial credit information or other information on businesses for the purpose of furnishing credit reports to third parties, and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing credit reports.;(2)by redesignating section 819 as section 820; and(3)by inserting after section 818 the following:819.Application to small business debt(a)In generalThis Act shall apply to small business debt to the same extent as this Act applies to debt of consumers.(b)Small business debt definedThe term small business debt—(1)means any non-equity obligation or alleged obligation of a partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity that is less than $5,000,000; and(2)does not include any obligation or alleged obligation—(A)of an individual; or(B)that is primarily for personal, family, or household purposes..(b)Clerical amendmentThe table of contents for the Fair Debt Collection Practices Act is amended by striking the item relating to section 819 and inserting the following:819. Application to small business debt. 820. Effective date..(c)Conforming amendmentsThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended—(1)in section 805(b), by inserting or a commercial credit bureau (as applicable) after consumer reporting agency;(2)in section 806(3)—(A)by striking consumers who and inserting consumers or small businesses that; and(B)by inserting  or to a commercial credit bureau (as applicable), after consumer reporting agency; and(3)in section 807(16), by inserting or a commercial credit bureau after this Act.Amend the title so as to read: A bill to apply the Fair Debt Collection Practices Act to small business debt to the same extent as such Act applies to consumers, and for other purposes..December 16, 2020Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed